                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    Joseph Howard Yennie,                             Case No. 18-cv-1626 (WMW/ECW)

                              Plaintiff,
                                                 ORDER ADOPTING REPORT AND
          v.                                         RECOMMENDATION

    Terrance M. Walters, Karrie Kelly, and
    Debra A. Jacobson,

                              Defendants.


         This matter is before the Court on the November 15, 2018 Report and

Recommendation (R&R) of United States Magistrate Judge Elizabeth Cowan Wright.

(Dkt. 32.) Objections have not been filed in the time period permitted. 1 In the absence of

timely objections, the Court reviews an R&R for clear error. See Fed. R. Civ. P. 72(b);

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Having reviewed the

R&R, the Court finds no clear error.

         Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

         1.     The November 15, 2018 R&R, (Dkt. 32), is ADOPTED;



1
       A party may submit objections to an R&R within 14 days of being served with a
copy of the R&R. LR 72.2(b)(1). If a party is served by mail, three days are added after
the time period for filing objections would otherwise expire. Fed. R. Civ. P. 6(d). The
Clerk of Court mailed the R&R to Plaintiff Joseph Howard Yennie on November 20, 2018.
Therefore, any objection was due on or before December 7, 2018. The Clerk of Court
docketed an objection to the R&R received from Yennie on December 19, 2018. Yennie’s
objection was thus not timely filed.
       2.    The motion to dismiss filed by Defendants Terrance M. Walters and Debra

A. Jacobson, (Dkt. 8), is GRANTED;

       3.    Plaintiff Joseph Howard Yennie’s complaint, (Dkt. 1), is DISMISSED

WITH PREJUDICE as to all defendants for lack of subject-matter jurisdiction.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 28, 2019                              s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge




                                          2
